Citation Nr: 1437932	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1969 to January 1972 and from May 1976 to April 1980, and his awards and decorations include the Purple Heart.  He also served in the United States Army Reserve and the Georgia Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2013.  A transcript of that hearing has been associated with the claims file.
 
The case was remanded for further development in March 2014 and has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
  


FINDING OF FACT

The Veteran's current cervical strain, cervical spondylosis, and cervical neck fusion are related to his military service.



CONCLUSION OF LAW

A cervical strain, cervical spondylosis, and cervical neck fusion were incurred in active service. 38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's service records show that there was an enemy attack at Phu Lei Base Camp in July 1971.  One individual was killed, and it was specifically noted that the Veteran was injured while lying in bed.  He has credibly testified that he injured his neck during that incident. 

A June 2014 VA examiner diagnosed the Veteran with a cervical strain, cervical spondylosis, and cervical neck fusion.  She opined that the current disorder was likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so doing, she stated that the service treatment records were negative for any complaints or treatment for neck problems and noted that he was not seen for neck problems until 2000.  However, the Board finds this opinion to have limited probative value because the examiner did not consider the Veteran's credible lay testimony of an injury in service or explain why the gap in time would be significant.

On the other hand, a private physician submitted a statement dated in February 2007 opining that his neck condition was as likely as not caused or aggravated by his active duty service.  He explained that it is well known that this type of disability can be present for years before becoming symptomatic.

In light of the foregoing evidence, the Board concludes that service connection is warranted for a cervical spine disorder.




ORDER

Entitlement to service connection for a cervical strain, cervical spondylosis, and cervical neck fusion is granted.



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


